Per Curiam.
We think that Granowitz, the arbitrator designated by petitioner-respondent, should have revealed to appellant that fourteen months before the arbitration herein the firm of which he is now and was then president, in another arbitration
*573proceeding, had received an award of over $31,000 from a board of arbitrators of which the president of the petitioner-respondent was one. The failure to disclose this fact requires that this award be set aside. (See Matter of Knickerbocker T. Corp. v. Sheila-Lynn, Inc., 172 Misc. 1015; affd., 259 App. Div. 992.) The parties must proceed to a new arbitration pursuant to the terms of their written agreement.
The order appealed from should, accordingly, be reversed, with twenty dollars costs and disbursements, the motion to confirm denied, and the motion to vacate the award granted.
Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, the motion to confirm the award denied, and the motion to vacate the award granted.